Curia, for

Wardlaw, J.
Costs are in the nature of penalties, and the statutes. granting them have always been strictly construed. The 13th section of the Ordinary’s Act of 1839, is, in its terms, prospective, applying to cases in which appeals shall be taken, and it does not appear to this court to have been properly applied, as to its provision concerning costs, to this case, which was pending when it passed.
The motion to reverse the order of the Circuit Court is, therefore, granted.
Richardson, O’Neall, Butler and Frost, JJ. concurred.